—In an action to recover damages for personal injuries, the defendants separately appeal, as limited by their briefs, from so much of an order of the Supreme Court, Kings County (Greenstein, J.), dated December 21, 1995, as denied their respective cross motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
The plaintiff’s deposition testimony and sworn affidavit are sufficient to defeat the appellants’ motions for summary judgment (see, Olan v Farrell Lines, 64 NY2d 1092, 1093; Zuckerman v City of New York, 49 NY2d 557, 562; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067-1068). There exist triable issues of fact with respect to whether the plaintiff tripped and fell over wood left on the sidewalk as a result of the appellants’ negligence.
Contrary to the appellants’ contention, the plaintiff’s affidavit did not contradict his prior deposition testimony (cf., Prunty v Keltie’s Bum Steer, 163 AD2d 595). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.